DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on November 16, 2021.  Currently claims 1-15 remain in the examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 5, 7, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0065154 A1 to Kibblewhite (hereinafter “Kibblewhite”).
Regarding claims 1, 7, 12, and 14, Kibblewhite discloses a method for printing a barcode in contrasting colors – two different colors on an item in the manufacturing process (see paragraphs 0049 and 0051); and the color layer is selectively removed in later process – modifying process as limited in claim 1.  And it is the Examiner’s position that the barcode 30 as described (paragraph 0048) is not visible.  Kibblewhite also teaches a system for marking the 
	Regarding claims 3 and 11, the information encoded in the barcode (see paragraph 0009) is a meta-data
Regarding claims 5 and 10, the modification is done by laser etching (see paragraph 0049 and see claim 11).

Allowable Subject Matter
5.	Claims 2, 4, 6, 8, 9, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method for marking an article in the manufacturing process.  The method comprises printing an identifier of a first color upon an exterior surface of a part to be additive manufactured, the exterior surface comprising a second color; modifying the exterior surface until the identifier is not visible; wherein the identifier is utilized during the post processing of the part.  The method further comprises cleaning the part such that excess powder is removed from the part, wherein the identifier is visible following the cleaning – limitation of claim 2.  Such a method is neither disclosed nor suggested by the cited references.  The limitations in other objected claims are also allowable, and the claims limited on a computer program product for performing the method limited in a parallel manner with the method claims are also allowable. Even if some limitations may be found in other references, Examiner finds no grounds to combine them.  
Response to Arguments
7.	Applicant's response including amended claims and arguments filed on November 16, 2021 have been fully considered but they are not persuasive. 
	Applicant amended claim 1 as follows: 
“A method comprising: 
printing an identifier of a first color upon an exterior surface of a part using manufacturing, the exterior surface comprising a second color; and 
modifying the exterior surface until the identifier is not visible or digitally readable; wherein the identifier is utilized during post-processing of the part.
	As discussed in paragraph 4 above, the previously cited reference to Kibblewhite still reads on the method as amended in claim 1.  The barcode of Kibblewhite may not be visible until another process is performed on the article.  The rejection made in the previous Office Action is maintained and this Office Action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
January 10, 2022